Citation Nr: 0601801	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  99-16 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which continued a 20 percent rating for 
the veteran's service-connected back disability.  By rating 
decision dated in December 1998, this decision was confirmed, 
and the veteran filed a timely appeal.  In October 2003, the 
Board remanded the claim for further development.  Such was 
undertaken by the Appeals Management Center (AMC), which 
issued a supplemental statement of the case in August 2005.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the 
lumbosacral spine at L4-5 is characterized as presenting a 
moderate degree of disability with recurring attacks, and is 
manifested by flexion limited to between 60 and 80 degrees 
and a mild degree of popliteal nerve incomplete paralysis.

2.  The veteran does not have sciatic neuropathy, muscle 
spasms, absent reflexes, or ankylosis of the spine; nor does 
he experience incapacitating episodes requiring physician-
prescribed bed rest, or have complete paralysis of the 
popliteal nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine at L4-5 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5243 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for an increased evaluation for a low back 
disability.  In this context, the Board notes that a 
substantially complete application was received in January 
1997 and adjudicated in July 1997, prior to the enactment of 
the VCAA.  However, during the course of the appeal, in 
August 2003, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  

In May 2004, the Appeals Management Center (AMC) reissued 
this notice, and instructed the veteran to submit any 
evidence in his possession that pertained to his claim.  In 
August 2005, the AMC readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the August 2003 
and May 2004 notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant private and VA treatment records have been secured.  
The veteran has undergone five VA medical examinations in 
conjunction with his claim.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In this case, service connection was established for 
degenerative disc disease (DDD) of the lumbosacral spine at 
L4-5 in March 1980 and assigned a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5293, the code for intervertebral disc 
syndrome (IDS).  In August 1980, the evaluation was raised to 
20 percent, which is where it has remained.  
Effective September 23, 2002, which falls within the course 
of this appeal, VA revised the criteria for diagnosing and 
evaluating IDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Also, 
effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as DC 5243) for IDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.   

In determining whether the veteran is entitled to a rating in 
excess of 20 percent for the time period on and after January 
21, 1997, the date his original claim for an increase was 
received, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after January 21, 1997; (2) whether an increased rating is 
warranted under the "new" criteria for intervertebral disc 
syndrome at any time on or after September 23, 2002 (the 
effective date of the amended regulation on intervertebral 
disc syndrome); and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003 (the effective date of the amended regulation on 
general diseases of the spine).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The Board notes that in the supplemental statement of the 
case dated in August 2005, the veteran was provided notice of 
the amended regulations and given a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  The veteran responded by waiving the 60 day 
period and requesting that his claim be forwarded to the 
Board immediately.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Analysis - Old Criteria for Intervertebral Disc Syndrome 
(IDS)

The veteran's current 20 percent rating was granted under the 
"old" criteria for IDS, which contemplates a moderate 
degree of disability with recurring attacks.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
next higher schedular rating of 40 percent is assigned when 
the disease is severely disabling with recurring attacks and 
intermittent relief.  The maximum schedular rating of 60 
percent is assigned when the disease is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The veteran underwent VA examination five times during the 
course of the appellate period, the reports of which have 
been associated with the claims folder.  Additionally, 
treatment records from VA outpatient clinics and private 
physicians, dated from December 1996 to January 1997, and 
from April 2002 to June 2005, are of record.  Applying the 
above criteria to this medical evidence, the Board finds that 
a rating in excess of 20 percent is not warranted. 

At the veteran's first VA exam, in May 1997, he had 
complaints of morning stiffness and pain, and also reported 
experiencing pain if he stood for long periods of time on 
concrete.  He denied neurological symptoms, though on 
examination, his deep tendon reflexes were depressed and he 
had some lower extremity weakness.  Testing also revealed 
limitation of motion.  In particular, he had flexion to 60 
degrees, no extension, and lateral bending to 20 degrees 
bilaterally. 

The veteran's examination in June 1998 yielded similar 
results, though at that time, there were no positive 
objective neurological findings.  Specifically, deep tendon 
reflexes and straight leg raising tests were within normal 
limits, and there were no  motor deficits.  Range of motion 
testing demonstrated the same limitations, with the exception 
of extension, which the veteran was able to reach 20 degrees.  

Range of motion had improved slightly in July 1999, at which 
time the veteran had flexion to 75 degrees, though with a 
"great deal of pain" noted.  Extension measured to 10 
degrees.  Lateral bending remained at 20 degrees bilaterally.  
Although the veteran had subjective complaints of radiating 
pain down his right leg, it was noted that there were "no 
hard clinical findings of radiculopathy" on examination. 

In March 2002, additional improvement in flexion was made, as 
the veteran gained five degrees, measuring to 80 degrees.  
Extension and lateral bending bilaterally remained the same, 
at 10 degrees and 20 degrees respectively.  The veteran 
experienced no tenderness to palpation, had a negative 
straight leg raise, normal deep tendon reflexes, and no motor 
deficits.

The veteran's most recent VA exam, in June 2004, demonstrated 
flexion to 70 degrees, extension to 20 degrees, and lateral 
bending bilaterally to 25 degrees. All neurological findings 
remained the same as the previous three examinations.  The 
veteran reported his pain was normally at a level of 3 to 4 
out of 10, indicating that he had exacerbating episodes 
roughly four times a year, where his pain was 8 or 9 out of 
10.  On these occasions, he used his back brace and avoided 
activities that caused him pain.  He had not required 
hospitalization. 

Concurrent private and VA outpatient clinical records reveal 
treatment for a range of disorders, to include right foot 
paresthesias.  However, these records are silent for actual 
treatment of low back pain.  While it is mentioned on 
occasion, it is done so in the context of providing medical 
history, as opposed to seeking treatment.  The Board here 
notes that the veteran has received treatment for cervical 
spine pain; however, the veteran's cervical spine disorder is 
not of issue here.  In fact, medical opinion of record 
indicates that there is no relationship between that disorder 
and his lumbosacral spine pain.  See VA examination in June 
1998.  Thus, those records are irrelevant to this claim. 

The Board concludes that this evidence does not demonstrate 
that the veteran's low back disability is severely disabling 
with only intermittent relief.  While the veteran was seen 
regularly at his local VA outpatient clinic, his complaints 
revolved around non-related disorders.  The Board emphasizes 
that there is no question that he does have a serious degree 
of disability resultant from the DDD in his low back, as 
evidenced by his decreased ranges of motion and his pain.  
However, this disability picture more nearly approximates the 
moderate degree of disability contemplated by the 20 percent 
rating. 

In that vein, the Board has no basis to conclude that the 
veteran's disability has been, at any point during the 
appellate period, pronounced and sufficient for the highest 
(60 percent) rating under the old criteria.  There is no 
evidence of demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings sufficient to more nearly 
approximate this higher rating.   

It is noted here that functional loss, which is the inability 
to perform the normal working movements of the body within 
normal limits, specifically due to pain and weakness on 
motion, should be considered in addition to the criteria set 
forth in the appropriate Diagnostic Codes of the schedule 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The 
Board finds, however, that the veteran's disability rating 
adequately compensates for the pain he experiences on range 
of motion testing, as the measurements cited refer to the 
degree at which the veteran began to experience pain.  
Therefore, no extra compensation is allowable for his pain.

The Board observes that the veteran does have additional 
disability due to his DDD in the lumbosacral spine, namely 
right foot paresthesia.  However, because he already has a 
separate rating for this disability, it cannot be considered 
in the evaluation of the level of disability under the old 
criteria.  To do so would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2005).  Thus, the 20 percent rating under 
the old criteria is appropriate.
 
Analysis - New Criteria for Intervertebral Disc Syndrome 
(IDS)

Effective September 23, 2002, the criteria for IDS were 
revised.  Then, effective February 26, 2003, IDS was assigned 
a new diagnostic code number (5243).  The "new" criteria 
provide that preoperative or postoperative IDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
Board notes that an incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
While the veteran has reported to VA physicians that he has a 
history of being prescribed bed rest for his lumbosacral 
spine disability, there is no evidence of record to 
demonstrate the same.  Thus, evaluation under this section is 
not beneficial to the veteran. 
The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  Additionally, when 
evaluating IDS on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using the 
criteria from the most appropriate orthopedic diagnostic 
code(s), and neurologic disabilities are to be evaluated 
separately using the criteria from the most appropriate 
neurologic code(s).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), Note (2).  

The Board notes here that in August 2005, service connection 
was granted for paresthesias of the right foot (a 
neurological disorder) as secondary to the service-connected 
low back disability.  An evaluation of 10 percent was granted 
under 38 C.F.R. § 4.124a, DC 8521.  Additionally, service 
connection is in effect for migraine headaches, evaluated as 
30 percent disabling; degenerative disc disease of the 
cervical spine, rated as 20 percent disabling; and chronic 
sinusitis and status post appendectomy, both rated as 
noncompensable.  This brings the veteran's combined 
evaluation for compensation to 60 percent.

Referable to chronic orthopedic manifestations, the most 
recent amendment to 38 C.F.R. § 4.71a changed the diagnostic 
codes for spine disorders to 5235 to 5243, and spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine, largely based on ranges 
of motion and the limitations thereof.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine, a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, 
and, in part, a 40 percent rating is warranted when there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
30 percent rating deals with the cervical spine only, and is 
therefore inapplicable. 

The Board notes that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2004).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's spine 
at any time, and there are none of the above symptoms 
indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100, 50, or 40 percent rating (in as much as 
it relates to ankylosis) are not met.  

The criteria for a 40 percent rating also include forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

To review, the veteran currently has a 20 percent rating.  
The 30 percent rating is inapplicable, as it relates to the 
cervical spine.  He does not have ankylosis, which the 50 
and 100 percent evaluations require.  Therefore, the 
criteria for a 40 percent rating under the new criteria are 
the focus.  Examinations would need to show forward flexion 
of the thoracolumbar spine to be 30 degrees or less.

Range of motion testing on VA examinations in May 1997, June 
1998, July 1999, March 2002, and June 2004 reveal that the 
veteran's flexion was consistently limited to between 60 and 
80 degrees.  At no point was it limited to 30 degrees or 
less.  Thus, he does not meet the requirements for the 
higher (40 percent) rating.  The 20 percent evaluation is 
appropriate for the veteran's orthopedic manifestations.

Referable to associated objective neurologic manifestations, 
the record contains objective evidence of right foot 
paresthesias which the RO has determined to be related to 
the veteran's lumbosacral spine disability.  No other 
objective neurological symptoms of the lower extremities 
have been found on exam.  

Specifically, VA outpatient clinical records from the 
Podiatry service indicate that the veteran underwent 
surgeries on his right foot in 2001 and 2002 for the removal 
of bone spurs (non-neurological entities).  In 2003, 
however, he presented with complaints of tingling and 
feelings he describes as electricity in his right foot, 
which were initially thought to be secondary either to his 
previous foot surgeries, or to his diabetes mellitus.  A 
diagnosis of idiopathic peripheral neuropathy was noted in 
October 2003, after the veteran's complaints of intermittent 
pain.  A neurectomy was performed in February 2004, from 
which he gained a significant decrease in pain.  See VA 
outpatient note dated in March 2004.

On VA examination in June 2004, the veteran reported a 
"pins and needles" feeling in his right leg and foot.  The 
examining physician indicated that the "right leg 
symptomatology may be related to neuropathic symptoms."  On 
this opinion, the RO granted service connection for right 
foot paresthesias as secondary to his DDD of the lumbosacral 
spine.  This is currently rated as mild, incomplete 
paralysis of the external popliteal nerve, under 38 C.F.R. 
§ 4.124a, DC 8521 (2005).

Under the criteria of DC 8521, a 10 percent rating is 
assigned for mild incomplete paralysis; a 20 percent rating 
is assigned for moderate incomplete paralysis; and a 30 
percent rating is assigned for severe incomplete paralysis.  
A 40 percent rating is assigned for "complete" paralysis, 
manifested by foot drop and slight drop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

As noted at the beginning of the schedular criteria for 
rating peripheral nerve disabilities, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
Id.  

The veteran's right foot pain and paresthesias is wholly 
sensory in nature; therefore, the distinction in rating is 
between whether it is mild or moderate.  The Board finds 
that the 10 percent rating for mild paralysis is 
appropriate.  There is nothing to indicate that it 
interferes with the actual function of his foot, or that it 
in any way more nearly approximates a moderate paralysis.  

In sum, under the second method of evaluating IDS, the 
veteran's orthopedic manifestations warrant a 20 percent 
evaluation, and his neurologic manifestations warrant a 10 
percent evaluation.  This represents no change from his 
previous ratings under the old criteria, nor in his combined 
evaluation of 60 percent, as that encompasses already a 
separate rating for the right foot paresthesias.

The Board notes that all other (non-IDS) disabilities of the 
thoracolumbar spine are rated based on limitation of motion; 
therefore, the analysis above regarding the veteran's 
orthopedic manifestations applies, and the maximum rating 
allowable for this veteran would be 20 percent.  Accordingly, 
a rating in excess of 20 percent for DDD of the lumbosacral 
spine at L4-5 is not warranted under either the old or new 
criteria.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

	
ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine at L4-5 is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


